Opinion filed December 30, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00045-CV
                                  __________

HOUSING AUTHORITY OF THE CITY OF STANTON, Appellant
                                        V.
                 MIRANDA ALEXIS BERMEA, Appellee


                        On Appeal from the County Court
                             Martin County, Texas
                           Trial Court Cause No. 784


                     MEMORAND UM OPI NI ON
      This appeal concerns a dispute over an award of attorney’s fees. Appellee,
Miranda Bermea, originally brought suit in a justice court against Appellant, the
Housing Authority of the City of Stanton, after Appellant locked her out of her
apartment because one month’s rent had not been paid. Following a bench trial, the
justice court rendered judgment for Appellee in the amount of $8,130, which
included an award of $6,000 in attorney’s fees. Appellant subsequently appealed the
adverse ruling to the county court for a trial de novo. Appellant now appeals from
that court’s judgment, in which it awarded $9,350 in attorney’s fees to Appellee. In
its sole issue on appeal, Appellant challenges the amount of the attorney’s-fee award
and seeks a remittitur of the awarded amount. We affirm.
                              I. Factual Background
      For several months prior to the inception of this case, Appellee, along with
her young daughter, resided in an apartment owned by Appellant. On November 21,
2018, the day before Thanksgiving Day, Appellant had the locks to Appellee’s
apartment changed because Appellee had not made her rent payment for that month.
On November 28, 2018, Appellee hired Amber Cohoon, an attorney in Fort Worth,
Texas, to file a wrongful lockout suit in a Justice Court of Martin County. Because
Appellant appealed the judgment resulting from that litigation, on November 10,
2019, Samuel Johndroe was added as counsel for Appellee to represent her in the
subsequent county court proceedings.
      At the inception of the bench trial in county court, Appellant stipulated that it
had filed an eviction suit against Appellee in November of 2018 for nonpayment of
rent; that its lease agreement with Appellee did not include a provision for lockout
of a tenant; and that it did not follow the statutory notice requirements for the
exclusion of a residential tenant.     Evidence adduced at the hearing primarily
concerned the amount of attorney’s fees previously awarded to Appellee for
Cohoon’s legal services.
      After hearing extensive testimony on the matter of attorney’s fees, the trial
court awarded Appellee “the sum of $1,984 in civil penalties, less $1,390.16 for
sums for which she is liable to [Appellant], for a total of $593.84; plus reasonable
attorney’s fees in the amount of $9,350, and all taxable costs of court.” On appeal,




                                          2
Appellant asserts that the amount of the attorney’s-fee award constituted an abuse of
discretion by the trial court.
                                 II. Standard of Review
      We review a trial court’s award of attorney’s fees under an abuse of discretion
standard. El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 761 (Tex. 2012). A trial court
abuses its discretion if it acts arbitrarily, unreasonably, or without regard to guiding
legal principles in reaching its ruling, or if its ruling is not supported by the evidence.
Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998).
                                      III. Analysis
      A prevailing tenant may recover reasonable and necessary attorney’s fees
from a landlord in an illegal lockout suit. TEX. PROP. CODE ANN. § 92.0081(h)(2)
(West 2014); Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469,
489 (Tex. 2019) (“When a claimant wishes to obtain attorney’s fees . . . the claimant
must prove that the requested fees are both reasonable and necessary.” (emphasis
added)). Whether the fees requested by a prevailing party are reasonable and
necessary are both questions of fact to be determined by the factfinder. Rohrmoos
Venture, 578 S.W.3d at 498. The lodestar method sets forth a two-step inquiry to
ascertain what constitutes reasonable and necessary attorney’s fees. Id.
       First, the factfinder must determine the reasonable hours worked by counsel
multiplied by the reasonable hourly rate for counsel’s services. Id.; El Apple I, 370
S.W.3d at 760. At a minimum, the fee claimant’s proof of reasonable hours should
include “evidence of (1) particular services performed, (2) who performed those
services, (3) approximately when the services were performed, (4) the reasonable
amount of time required to perform the services, and (5) the reasonable hourly rate
for each person performing such services.” Rohrmoos Venture, 578 S.W.3d at 498.
This base lodestar calculation approximates “the reasonable value of legal services


                                            3
provided” and, when supported by sufficient evidence, is presumed to reflect “the
reasonable and necessary attorney’s fees that can be shifted to the non-prevailing
party.” Id. at 498, 499.
      Second, because other considerations may justify an enhancement or
reduction to the base lodestar figure, the factfinder must determine “whether
evidence of those considerations overcomes the presumption and necessitates an
adjustment to reach a reasonable fee.”       Id. at 501. This step allows for the
enhancement or reduction of the base lodestar figure “when considerations not
already accounted for in the first step” establish that the base lodestar figure
represents either an unreasonably low or an unreasonably high fee award. Id. at 502.
“[C]onsiderations already incorporated into the base calculation may not be applied
to rebut the presumption that the base calculation reflects reasonable and necessary
attorney’s fees.” Id. at 501 (noting that Arthur Andersen lists factors “that may
justify an adjustment” so long as they are noncumulative of the base-lodestar
considerations) (citing Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d
812, 818 (Tex. 1997)).
      Here, Appellant argues that the trial court abused its discretion when it
awarded Appellee $9,350 in attorney’s fees. We note that, although the awarded
amount includes Johndroe’s fees, Appellant’s challenges to the awarded amount, at
trial and on appeal, concern only whether the attorney’s fees charged by Cohoon
were reasonable and necessary.       Indeed, Appellant’s brief is predominantly
comprised of Cohoon’s invoices as Appellant submits that the award was
“excessive” and “unreasonable.” In light of the record before us, we disagree.
      Cohoon testified that she worked more than thirty hours on Appellee’s case.
In November of 2018, when Appellee hired her, Cohoon’s hourly rate was $200. In
January of 2019, Cohoon’s rate increased to $250 an hour; however, Cohoon did not


                                         4
increase her rate in Appellee’s case to $250 until November of 2019, when the new
agreement to include Johndroe as counsel for Appellee was signed. Cohoon’s travel-
time rate was $65 an hour. To avoid travel expenses from Fort Worth to Stanton—
approximately a roundtrip of ten hours—Cohoon filed a motion for a telephonic
hearing, which the Justice Court denied, because Appellant allegedly would not
agree to a telephonic hearing setting. Cohoon further testified that Appellee had
called over twenty attorneys in the Martin County area prior to contacting Cohoon
and that Cohoon herself made exhaustive efforts to find local counsel for Appellee’s
case but her efforts were unavailing.
      Because “[g]eneral, conclusory testimony devoid of any real substance will
not support a fee award,” the fee claimant “must prove the attorney’s reasonable
hours worked and reasonable rate by presenting sufficient evidence to support the
fee award sought.” Id. at 501–02. Here, Cohoon’s invoices were admitted into
evidence by the trial court. Appellant’s counsel, Nicole Taylor, cross-examined
Cohoon extensively as to the substance of Cohoon’s invoices and the time that she
dedicated to Appellee’s case.       On cross-examination, Cohoon testified as to
individual items listed on her invoices; she explained her billing system and clarified
the itemized descriptions about the work that she performed, how much time she
spent on the tasks, and her hourly rate. In fact, Taylor recited the eight Arthur
Andersen factors for determining attorney’s fees and methodically questioned
Cohoon as to each consideration. See 945 S.W.2d at 818. Thus, in addition to
Cohoon’s invoices, the record contains express testimony from Cohoon as to the
relevant factors the trial court must consider in its attorney’s-fee determination under
both steps of the lodestar inquiry. See Rohrmoos Venture, 578 S.W.3d at 501 (citing
Arthur Andersen, 945 S.W.2d at 818).




                                           5
      Further, the record establishes, through the trial court’s own questions, that
the trial court considered the lodestar method of accounting with regard to
determining the amount of reasonable and necessary attorney’s fees in this case.
Because the record contains sufficient evidence to support the amount of attorney’s
fees awarded in this case, we hold that the trial court did not abuse its discretion.
                               IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE


December 30, 2020
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           6